Title: From George Washington to Brigadier General George Clinton, 17 July 1776
From: Washington, George
To: Clinton, George

 

Sir
Head Quarters New York July 17. 1776

I am favoured with yours of the 15th Instt—The Measures you have taken & directed in Consequence of the 2 Men of War passing up the North River appear to me extremely prudent & proper. The Spirit of the Militia too upon this Occasion & at so critical a Period deserves the highest Commendation. As it is impossible for me to judge with Certainty what the Intentions of the Enemy are or even to know but at some Distance of Time where they are, the dismissing the Militia must depend upon your own Judgment on a View of all Circumstances. I discharged all these from hence upon finding from all Intelligence that no immediate Attack was meditated: Your Case at present is something different—not only as having the Enemy in a Manner among you but the Danger of intestine Enemies: If you can with Safety dismiss a Part I should think it very proper—but you must be governed by your own Situation & Circumstances.
With Respect to the Sloops ordered down to Fort Constitution if in the Way of Fire Ships or in any other Mode they can be used for the Annoyance of the Enemy or the Accomodation of our own Troops I am fully of Opinion with you the Expence ought not to be regarded.
The Enemy have made no Movement since my last of any Consequence, nor is there yet any Appearance of the expected Re-inforcement. I am Sir, with much Respect & Regard Your most Obed. & very Hbble Serv.

Go: Washington

